                              United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

    FRASIAH KIRWA                                     §
                                                      § Civil Action No. 4:18-CV-707
    v.                                                § (Judge Mazzant/Judge Nowak)
                                                      §
    WELLS FARGO BANK, N.A..                           §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On June 3, 2019, the report of the Magistrate Judge (Dkt. #29) was entered containing proposed

    findings of fact and recommendations that Defendant Wells Fargo Bank, N.A.’s Motion for

    Summary Judgment (Dkt. #23) be granted.

           Having received the report of the Magistrate Judge, and no objections thereto having been

    timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

    are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

           It is, therefore, ORDERED that Defendant’s Motion for Summary Judgment (Dkt. #23) is
.
    GRANTED and each of Plaintiff’s claims against Defendant are DISMISSED WITH

    PREJUDICE.

           IT IS SO ORDERED.

            SIGNED this 20th day of June, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
